Mr. Justice Scanlan specially concurring: I agree with Mr. Justice Gfridley that the declaration lacked an essential and material averment, viz, that the suit was commenced within one year after the death of the intestate. The right of action of the plaintiff is wholly statutory, and the burden was upon him to bring himself, in his declaration, clearly within the prescribed statutory requirements. (Hartray v. Chicago Rys. Co., supra.) That the declaration fails to state a cause of action, under the statute, cannot be, in my, judgment, reasonably disputed. It would be, in my opinion, contrary to the very statute that gave the plaintiff a right of action, under certain prescribed conditions, to permit, in a case like the present one, the amendment in question, at a time more than one year after the death of the intestate. Nor can I approve of a doctrine that would permit the amendment upon an assumption by the court that the use of the word “date” was a clerical error and that the pleader intended to use the word “death” instead of “date.” Such a novel and far reaching doctrine, in my opinion, runs counter to the statute and the practice. After a very careful consideration of the instant question, I find myself forced to the conclusion that the judgment of the superior court of Cook county must be reversed.